OPINION COWAN, Judge. Defendant appeals from an order denying, without a hearing, a “Petition For A Rule 93”, filed pursuant to Rule 93 [§ 21 — 1— 1(93), N.M.S.A.1953 (Repl. Vol. 4)]. His conviction for aggravated assault was affirmed by this court in State v. Apodaca, 81 N.M. 580, 469 P.2d 729 (Ct.App.1970). We affirm. Defendant argues that his constitutional rights were violated because the state failed to introduce into evidence the weapon with which the alleged assault was committed.  This was a matter which should have been submitted to this court for its consideration on direct appeal. Proceedings under Rule 93 are not intended as a substitute for an appeal as a means for correcting errors which may have occurred during the course of the trial nor as a method by which one can obtain consideration of questions which might have been raised on appeal. State v. Beachum, 83 N.M. 526, 494 P.2d 188 (Ct.App.1972). The order denying relief is affirmed. It is so ordered. WOOD, C. J., and HENDLEY, J., concur.